Name: Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000
 Type: Regulation
 Subject Matter: political geography;  international trade;  leather and textile industries;  trade;  agricultural activity;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32000R2007Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 Official Journal L 240 , 23/09/2000 P. 0001 - 0009Council Regulation (EC) No 2007/2000of 18 September 2000introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) At its meeting in Lisbon on 23 and 24 March 2000, the European Council concluded that Stabilisation and Association Agreements with Western Balkan countries should be preceded by asymmetrical trade liberalisation.(2) The Council, in its conclusions of 24 January and 14 February 2000, also invited the Commission to examine the question of facilitating trade with the Republic of Montenegro within the Federal Republic of Yugoslavia.(3) Council Regulation (EC) No 6/2000 of 17 December 1999 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia and Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia(1) offers for certain industrial products exemption from customs duties within the limit of tariff ceilings and limited concessions are made for agricultural goods, many of them in form of exemption from duties within the limit of tariff quotas. Council Regulation (EC) No 1763/1999 of 29 July 1999 concerning arrangements applicable to imports into the Community of products originating in Albania provides for a similar regime containing the same restrictions and amending Regulation (EC) No 2820/98 applying a multilateral scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001 as regards Albania(2).(4) The general level of imports from the Western Balkan countries is less than 0,6 % of all Community imports. Further market opening is expected to contribute to the process of political and economic stabilisation in the region while not creating negative effects for the Community.(5) It is, therefore, appropriate to further improve the Community's autonomous trade preferences by removing all remaining tariff ceilings for industrial products and by further improving access to the Community market for agricultural and fishery products, including processed products.(6) These measures are proposed as part of the EU Stabilisation and Association process, in a response to the specific situation in the Western Balkans. They will not constitute a precedent for Community trade policy with other third countries.(7) In accordance with the EU Stabilisation and Association process, based on the earlier Regional Approach and the Council Conclusions of 29 April 1997, the development of bilateral relations between the European Union and the Western Balkan countries is subject to certain conditions. The granting of autonomous trade preferences is linked to respect for fundamental principles of democracy and human rights and to the readiness of the countries concerned to develop economic relations between themselves. The granting of improved autonomous trade preferences in favour of countries participating in the EU Stabilisation and Association process should be linked to their readiness to engage in effective economic reforms and in regional cooperation, in particular through the establishment of free trade areas in line with relevant GATT/WTO standards. In addition, entitlement to benefit from autonomous trade preferences is conditional on the beneficiaries' involvement in effective administrative cooperation with the Community in order to prevent any risk of fraud.(8) Trade preferences can only be granted to countries or territories possessing a customs administration.(9) Albania, Bosnia and Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia and Kosovo, as the latter is defined by the United Nations Security Council Resolution 1244 of 10 June 1999 subject to international civil administration by the United Nations Mission in Kosovo (UNMIK), (hereinafter referred to as "Kosovo") fulfil these conditions, and similar trade preferences should be granted to all of them in order to avoid discrimination within the region.(10) The Republic of Montenegro within the Federal Republic of Yugoslavia does not possess a separate customs administration. It is, therefore, impossible to grant the same preferences to it. However, the granting of limited trade preferences for certain Montenegrin industrial products that are not produced in other parts of the Federal Republic of Yugoslavia is possible without prejudice to the principle of excluding the Federal Republic of Yugoslavia from the trade preferences as a whole and in full compliance with Council Regulation (EC) No 1294/1999 of 15 June 1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY) and repealing Regulations (EC) No 1295/98 and (EC) No 1607/98(3).(11) The Former Yugoslav Republic of Macedonia is already linked to the Community by a Cooperation Agreement containing trade preferences, and the Community and its Member States opened negotiations for a Stabilisation and Association Agreement with that country. The equivalent of improved autonomous trade preferences under this Regulation should, therefore, be granted to that country on a separate basis, with the exception of concessions for wine.(12) The proposed Regulation should continue to provide for concessions on wine, as granted under Regulation (EC) No 6/2000, which apply equally to Slovenia and the Former Yugoslav Republic of Macedonia pending the conclusion of specific wine agreements with these countries. As these concessions continue to consist of a global tariff quota, it is appropriate to keep these provisions in one and the same Regulation.(13) It is, therefore, appropriate to grant the improved autonomous trade preferences to Albania, Bosnia and Herzegovina and Croatia and to include Kosovo and to grant limited and specific trade preferences for certain industrial products originating in the Federal Republic of Yugoslavia.(14) For the purposes of certification or origin and administrative cooperation procedures, the relevant provisions of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4) should be applied.(15) For the sake of rationalisation and simplification, it is appropriate to provide that the Commission may, having consulted the Customs Code Committee and without prejudice to the specific procedures provided for in this Regulation, make any necessary changes and technical amendments necessary to this Regulation.(16) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(17) The introduction of the proposed measures for agricultural products and fishery products originating in the Republics of Albania, Bosnia and Herzegovina and Croatia will make the inclusion of those Republics in the Community's scheme of generalised tariff preferences superfluous. It is therefore appropriate to remove those Republics from the list of beneficiaries of Council Regulation (EC) No 2820/98 of 21 December 1998 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001(6).(18) A single new Regulation containing all autonomous trade preferences would give greater transparency to the Community trade regime with countries and territories participating in or linked to the EU Stabilisation and Association process. Consequently, Regulations (EC) No 1763/1999 and (EC) No 6/2000 should be repealed.(19) These import arrangements should be renewed on the basis of the conditions established by the Council and in the light of the experience gained in granting these arrangements under this Regulation. It is therefore appropriate to limit the duration of the arrangements to 31 December 2002,HAS ADOPTED THIS REGULATION:Article 1Preferential arrangements1. Subject to the special provisions laid down in Articles 3 and 4, products originating in the Republics of Albania, Bosnia and Herzegovina and Croatia as well as in Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999 (hereinafter referred to as "Kosovo"), other than those of heading Nos 0102, 0201, 0202 and 1604 of the Combined Nomenclature, shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect.2. Wine imports originating in the Republic of Slovenia and the Former Yugoslav Republic of Macedonia shall benefit from concessions provided for in Article 4.3. Certain industrial products originating in the Federal Republic of Yugoslavia shall benefit from concessions provided for in Article 5.Article 2Conditions for entitlement to the preferential arrangements1. Entitlement to benefit from the preferential arrangements introduced by Article 1 shall be subject to the following:(a) compliance with the definition of the concept of "originating products" provided for in Title IV, Chapter 2, section 2 of Regulation (EEC) No 2454/93; and(b) to the abstention of the countries and territories mentioned in Article 1 from introducing new duties or charges having equivalent effect and new quantitative restrictions or measures having equivalent effect from imports originating in the Community or from increasing existing levels of duties or charges or from introducing any other restrictions from the day of the entry into force of this Regulation;(c) to the involvement of beneficiaries in effective administrative cooperation with the Community in order to prevent any risk of fraud.2. For Albania, Bosnia and Herzegovina and Croatia, the entitlement to benefit from the preferential arrangements introduced by Article 1 shall equally be subject to their readiness to engage in effective economic reforms and in regional cooperation with other countries concerned by the European Union's Stabilisation and Association process, in particular through the establishment of free trade areas in conformity with Article XXIV of the GATT 1994 and other relevant WTO provisions.In the event of non-compliance in this respect, the Council may take the appropriate measures by a qualified majority vote, on the basis of a Commission proposal.Article 3Limited concessions for certain textile products1. As regards textile products originating in the countries or territories referred to in Article 1(1) of this Regulation and indicated in Annex III B of Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(7), the exemption from customs duties and charges having equivalent effect shall be limited to the Community annual quantities set out in Regulation (EC) No 517/94.2. For re-importations following an outward processing operation in accordance with Council Regulation (EC) No 3036/94 of 8 December 1994 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries(8), the exemption from customs duties shall be limited to the Community annual quantities set in Annex VI to Regulation (EC) No 517/94 when products originate in countries or territories mentioned in Article 1(1) of this Regulation.Article 4Agricultural products - tariff quotas1. For certain fishery products originating in Albania, Bosnia and Herzegovina and Croatia and wine originating in the countries and territories referred to in Article 1(1) and (2), both listed in Annex I, the customs duties applicable to imports into the Community shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas indicated for each product in that Annex.2. The customs duties applicable to imports into the Community of "baby-beef" products defined in Annex II and originating in the countries and territories referred to in Article 1(1), shall be 20 % of the ad valorem duty and 20 % of the specific duty as laid down in the Common Customs Tariff, within the limit of an annual tariff quota of 10900 tonnes expressed in carcase weight.The volume of the annual tariff quota of 10900 tonnes shall be distributed among the beneficiary Republics, as follows:(a) 1500 tonnes (carcase weight) for "baby-beef" products originating in Bosnia and Herzegovina;(b) 9400 tonnes (carcase weight) for "baby-beef" products originating in Croatia.Imports into the Community of "baby-beef" products defined in Annex II and originating in Albania and in Kosovo shall not benefit from a tariff concession.Any request for import within these quotas shall be accompanied by an authenticity certificate issued by the competent authorities of the exporting country and attesting that the goods originate in the country or territory concerned and correspond to the definition in Annex II. This certificate shall be drawn up by the Commission according to the procedure provided for in Article 43 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(9).Article 5Tariff quotas for aluminium products originating in the Federal Republic of YugoslaviaFrom 1 January to 31 December each year, imports into the Community of aluminium products originating in the Federal Republic of Yugoslavia and listed in Annex III, shall benefit from an exemption from customs duties in accordance with the Community tariff quotas specified in that Annex.Article 6Implementation of tariff quotas for "baby beef"The detailed rules for implementing the tariff quota for "baby-beef" products shall be determined by the Commission according to the procedure provided for in Article 43 of Regulation (EC) No 1254/1999.Article 7Administration of tariff quotasThe tariff quotas referred to in Article 4(1) and Article 5 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Communication for that purpose between the Member States and the Commission shall be effected, as far as possible, by telematic link.Article 8Access to tariff quotasEach Member State shall ensure that importers have equal and uninterrupted access to the tariff quotas for as long as the balance of the relevant quota volume so permits.Article 9Conferment of powersThe Commission shall, in accordance with the procedure referred to in Article 10(2), adopt the provisions necessary for the application of this Regulation, other than those provided for in Article 6, notably:(a) amendments and technical adjustments necessary following amendments to the Combined Nomenclature codes and to the TARIC-subdivisions;(b) necessary adjustments following the conclusion of other agreements between the Community and the countries and territories referred to in Article 1.Article 10Management Committee1. The Commission shall be assisted by the Customs Code Committee instituted by Article 247 of Council Regulation (EEC) No 2913/92(10), hereinafter referred to as the "Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be one month.3. The Committee shall adopt its rules of procedure.Article 11CooperationMember States and the Commission shall cooperate closely to ensure that this Regulation, and in particular the provisions set out in Article 12(1), are complied with.Article 12Temporary suspension1. Where the Commission finds that there is sufficient evidence of fraud or failure to provide administrative cooperation as required for the verification of evidence of origin, or that there is a massive increase of exports into the Community above the level of normal production and export capacity or a failure of compliance with the provisions of Article 2(1) by countries and territories covered by this Regulation, it may take measures to suspend in whole or in part the arrangements provided for in this Regulation for a period of three months, provided that it has first:(a) informed the Committee;(b) called on the Member States to take such precautionary measures as are necessary in order to safeguard the Community's financial interests and/or to secure compliance by the beneficiary countries and territories with Article 2(1);(c) published a notice in the Official Journal of the European Communities stating that there are grounds for reasonable doubts about the application of the preferential arrangements and/or compliance with Article 2(1) by the beneficiary country or territory concerned which may call into question its right to continue enjoying the benefits granted by this Regulation.2. A Member State may refer the Commission's decision to the Council within 10 days. The Council, acting by a qualified majority, may take a different decision within 30 days.3. On conclusion of the period of suspension, the Commission shall decide either to terminate the provisional suspension measure following consultation of the Committee or to extend the suspension measure in accordance with the procedure provided for in paragraph 1.Article 13Amendment of Regulation (EC) No 2820/98In Annex III to Regulation (EC) No 2820/98, the following entries shall be deleted: "AL Albania (1)", "BA Bosnia and Herzegovina (1)" and "HR Croatia (1)".Article 14RepealsRegulations (EC) No 1763/1999 and (EC) No 6/2000 are hereby repealed.Article 15Initial pro rata application1. By way of derogation from Article 7, paragraphs 2, 3 and 4 of this Article shall apply for the first calendar year of the application of this Regulation.2. The volumes of the tariff quotas shall be calculated as a pro rata of the basic volumes indicated in Annexes I and III, account being taken of the part of the period elapsed before the date of application of this Regulation.3. The quantities which have been imported within the framework of the tariff quotas with order numbers 09.1515 and 09.1561 applicable within Regulations (EC) No 6/2000 and (EC) No 1763/1999 respectively, shall be taken into account for charging on the respective tariff quotas in Annex I to this Regulation.4. The quantities which have been imported within the framework of the tariff quotas for "baby beef" applicable within Article 5(3) and Annex F of Regulation (EC) No 6/2000 shall be taken into account for charging on the respective tariff quotas referred to in Article 4(2) and Annex II of this Regulation.Article 16Transitional measures1. The benefit of the generalised tariff preferences established by Regulation (EC) No 2820/98 shall continue to be granted in respect of goods originating in Albania, Bosnia and Herzegovina and Croatia which are put into free circulation in the Community before 1 January 2001, provided that:(a) the goods concerned are covered by a purchase contract concluded before the date of entry into force of this Regulation; and(b) it can be shown to the satisfaction of the customs authorities that those goods left the country of origin no later than the date of entry into force of this Regulation.2. The customs authorities may regard paragraph 1(b) as having been satisfied if one of the following documents is submitted to them:(a) in the case of transport by sea or waterway, the bill of loading showing that loading took place before the date of entry into force of this Regulation;(b) in the case of transport by rail, the consignment note accepted by the railways of the expediting country before the date of entry into force of this Regulation;(c) in the case of transport by road, the international road transport TIR carnet issued before the date of entry into force of this Regulation by the customs office in the country of origin or any other appropriate document authenticated by the relevant customs authorities of the country of origin before that date;(d) in the case of transport by air, the air consignment note showing that the airline received the goods before the date of entry into force of this Regulation.Article 17Entry into force and applicationThis Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from the first day of the second month after its entry into force until 31 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 September 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 2, 5.1.2000, p. 1.(2) OJ L 211, 11.8.1999, p. 1.(3) OJ L 153, 19.6.1999, p. 63. Regulation as last amended by Commission Regulation (EC) No 1440/2000 (OJ L 161, 1.7.2000, p. 68).(4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1602/2000 (OJ L 188, 26.7.2000, p. 1).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 357, 30.12.1998, p. 1. Regulation as amended by Regulation (EC) No 1763/1999.(7) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 2452/1999 (OJ L 307, 2.12.1999, p. 14).(8) OJ L 322, 15.12.1994, p. 1.(9) OJ L 160, 26.6.1999, p. 21.(10) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 955/1999 of the European Parliament and of the Council (OJ L 119, 7.5.1999, p. 1).ANNEX Iconcerning the tariff quotas referred to in Article 4(1)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of these Annexes, by the coverage of the CN-codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>ANNEX IIDefinition of "baby beef" products referred to in Article 4(2)Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>ANNEX IIIconcerning the annual tariff quotas referred to in Article 5 and applicable to certain industrial products originating in the Federal Republic of YugoslaviaNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of these Annexes, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>